Fourth Court of Appeals
                                            San Antonio, Texas
                                                November 9, 2018

                                               No. 04-18-00444-CV

                                             David VILLARREAL,
                                                   Appellant

                                                        v.

                                            Jonabelle JOSIANE, et al.,
                                                     Appellee

                         From the 37th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2016CI18748
                               Honorable Michael E. Mery, Judge Presiding

                                                      ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to January 4, 2019.

                                                                            PER CURIAM

      ATTESTED TO:         __________________________________
                           KEITH E. HOTTLE,
                           Clerk of Court




cc:              Tom Hall                                       Thomas F. Nye
                 Law Office of Thomas C. Hall, P.C.             Gault, Nye & Quintana, L.L.P.
                 115 East Travis Street                         P.O. Box 6666
                 suite 700                                      Corpus Christi, TX 78466
                 San Antonio, TX 78205

                 Gregg R. Miller
                 Clark, Miller & Campbell
                 300 Convent
                 ste 2350
                 San Antonio, TX 78205